EXHIBIT 10.1

Amended and Restated Employment Agreement


This Amended and Restated Employment Agreement (the “Agreement”), entered into
on February 1, 2016 (the “Effective Date”), is made by and between Brock
Degeyter (the “Executive”) and Summit Midstream Partners, LLC, a Delaware
limited liability company (together with any of its subsidiaries and affiliates
as may employ the Executive from time to time, and any successor(s) thereto, the
“Company”).


RECITALS


A.The Company and the Executive are parties to an employment agreement, dated
January 18, 2012, which was subsequently amended and restated on January 18,
2014 (together, the “Original Employment Agreement”).


B.The Company and the Executive desire to amend and restate the Original
Employment Agreement in the form hereof.


C.The Company desires to assure itself of the continued services of the
Executive by engaging the Executive to perform services under the terms hereof.


D.The Executive desires to continue to provide services to the Company on the
terms herein provided.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
1.
Certain Definitions

(a)
“AAA” shall have the meaning set forth in Section 19.

(b)
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
where “control” shall have the meaning given such term under Rule 405 of the
Securities Act of 1933, as amended from time to time.

(c)
“Agreement” shall have the meaning set forth in the preamble hereto.

(d)
“Annual Base Salary” shall have the meaning set forth in Section 3(a).

(e)
“Annual Bonus” shall have the meaning set forth in Section 3(b).

(f)
“Board” shall mean the Board of Managers of the Company or any successor
governing body.





--------------------------------------------------------------------------------

EXHIBIT 10.1



(g)
The Company shall have “Cause” to terminate the Executive’s employment hereunder
upon: (i) the Executive’s willful failure to substantially perform the duties
set forth herein (other than any such failure resulting from the Executive’s
Disability); (ii) the Executive’s willful failure to carry out, or comply with,
in any material respect any lawful directive of the Board; (iii) the Executive’s
commission at any time of any act or omission that results in, or may reasonably
be expected to result in, a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or crime
involving moral turpitude; (iv) the Executive’s unlawful use (including being
under the influence) or possession of illegal drugs on the Company’s premises or
while performing the Executive’s duties and responsibilities hereunder; (v) the
Executive’s commission at any time of any act of fraud, embezzlement,
misappropriation, material misconduct, conversion of assets of the Company or
breach of fiduciary duty against the Company (or any predecessor thereto or
successor thereof); or (vi) the Executive’s material breach of this Agreement,
the SMM LLC Agreement or other agreements with the Company (including, without
limitation, any breach of the restrictive covenants of any such agreement); and
which, in the case of clauses (i), (ii) and (vi), continues beyond thirty (30)
days after the Company has provided the Executive written notice of such failure
or breach (to the extent that, in the reasonable judgment of the Board, such
failure or breach can be cured by the Executive), so long as such notice is
provided within ninety (90) days after the Company knew or should have known of
such condition.

(h)
“Change in Control” shall mean: (i) any “person” or “group” within the meaning
of Sections 13(d) and 14(d)(2) of the Exchange Act, other than the Company,
Energy Capital Partners II, LP or any of their respective Affiliates (as
determined immediately prior to such event, but excluding Energy Capital
Partners III, LP and any Affiliates controlled by Energy Capital Partners III,
LP and any other Affiliates of Energy Capital Partners II, LP formed after the
Effective Date, collectively the “Excluded Affiliates”), shall become the
beneficial owners, by way of merger, acquisition, consolidation,
recapitalization, reorganization or otherwise, of fifty percent (50%) or more of
the combined voting power of the equity interests in the General Partner or the
Partnership; (ii) the limited partners of the Partnership approve, in one or a
series of transactions, a plan of complete liquidation of the Partnership, (iii)
the sale or other disposition by the General Partner or the Partnership of all
or substantially all of its assets in one or more transactions to any Person
other than the Company, the General Partner, the Partnership or Energy Capital
Partners II, LP or any of their respective Affiliates (but excluding the
Excluded Affiliates); or (iv) a transaction resulting in a Person other than the
Company, the General Partner or Energy Capital Partners II or any of their
respective Affiliates (as determined immediately prior to such event, but
excluding the Excluded Affiliates) being the sole general partner of the
Partnership.

(i)
“Code” shall mean the Internal Revenue Code of 1986, as amended.


2

--------------------------------------------------------------------------------

EXHIBIT 10.1

(j)
“Company” shall, except as otherwise provided in Section 7(j), have the meaning
set forth in the preamble hereto.

(k)
“Compensation Committee” shall mean the Compensation Committee of the Board, or
if no such committee exists, the Board.

(l)
“Date of Termination” shall mean (i) if the Executive’s employment is terminated
due to the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated due to the Executive’s Disability, the date
determined pursuant to Section 4(a)(ii); (iii) if the Executive’s employment is
terminated pursuant to Section 4(a)(iii)-(vi) either the date indicated in the
Notice of Termination or the date specified by the Company pursuant to Section
4(b), whichever is earlier; or (iv) if the Executive’s employment is terminated
pursuant to Section 4(a)(vii)-(viii), the date immediately following the
expiration of the then-current Term.

(m)
“Disability” shall mean the Executive’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than twelve (12) months as determined
by a physician jointly selected by the Company and the Executive.

(n)
“Effective Date” shall have the meaning set forth in the preamble hereto.

(o)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(p)
“Excise Tax” shall have the meaning set forth in Section 6(b).

(q)
“Executive” shall have the meaning set forth in the preamble hereto.

(r)
“Extension Term” shall have the meaning set forth in Section 2(b).

(s)
“First Payment Date” shall have the meaning set forth in Section 5(b)(ii).

(t)
“General Partner” means Summit Midstream GP, LLC, a Delaware limited liability
company.

(u)
The Executive shall have “Good Reason” to terminate the Executive’s employment
hereunder within two (2) years after the occurrence of one or more of the
following conditions without the Executive’s written consent: (i) a material
diminution in the Executive’s authority, duties, or responsibilities, as
described herein; (ii) a material diminution in the Executive’s Annual Base
Salary, target Annual Bonus (as a percentage of Annual Base Salary) or Annual
Bonus range (as a percentage of Annual Base Salary), in each case as described
herein; (iii) a material change in the geographic location at which the
Executive must perform the Executive’s services hereunder that requires the
Executive to relocate his residence to a location more than fifty (50) miles
from Dallas, Texas; or (iv) any other action or inaction that


3

--------------------------------------------------------------------------------

EXHIBIT 10.1

constitutes a material breach of this Agreement by the Company; and which, in
the case of any of the foregoing, continues beyond thirty (30) days after the
Executive has provided the Company written notice that the Executive believes in
good faith that such condition giving rise to such claim of Good Reason has
occurred, so long as such notice is provided within ninety (90) days after the
initial existence of such condition.
(v)
“Initial Term” shall have the meaning set forth in Section 2(b).

(w)
“Installment Payments” shall have the meaning set forth in Section 5(b)(ii).

(x)
“LTIP” shall mean the Summit Midstream Partners, LP 2012 Long-Term Incentive
Plan adopted by the Partnership in connection with Registration Statement
333-184214, filed by the Partnership with the Securities and Exchange Commission
on October 1, 2012, and any additional long-term incentive plan adopted in the
future and identified by the Company or the Partnership, in the adopting
resolution or otherwise, as an “LTIP” pursuant hereto.

(y)
“Noncompete Option” shall mean the Company’s option, in its sole discretion, in
the event of a termination of employment pursuant to Section 4(a)(vii)
(Non-Extension of Term by the Company) or Section 4(a)(viii) (Non-Extension of
Term by the Executive), to extend the Restricted Period through a date on or
prior to the first (1st) anniversary of the Date of Termination, upon advance
written notice to the Executive not less than thirty (30) days prior to the end
of the then-current Term in the case of termination pursuant to Section
4(a)(vii) (Non-Extension of Term by the Company), or not less than thirty (30)
days following such Notice of Non-Extension by Executive in case of termination
pursuant to Section 4(a)(viii) (Non-Extension of Term by the Executive).

(z)
“Notice of Termination” shall have the meaning set forth in Section 4(b).

(aa)
“Original Employment Agreement” shall have the meaning set forth in the recitals
hereto.

(bb)
“Partnership” means Summit Midstream Partners, LP, a Delaware limited
partnership.

(cc)
“Performance Targets” shall have the meaning set forth in Section 3(b).

(dd)
“Person” shall mean any individual, natural person, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.

(ee)
“Proprietary Information” shall have the meaning set forth in Section 7(d).


4

--------------------------------------------------------------------------------

EXHIBIT 10.1

(ff)
“Prorated Termination Bonus” shall have the meaning set forth in Section 3(b).

(gg)
“Release” shall have the meaning set forth in Section 5(b)(ii).

(hh)
“Restricted Period” shall mean the period from the Effective Date through (i)
with respect to any termination of employment (other than a termination of
employment pursuant to Section 4(a)(vii) (Non-Extension of Term by the Company)
or Section 4(a)(viii) (Non-Extension of Term by the Executive)), the first (1st)
anniversary of the Date of Termination, and (ii) with respect to a termination
of employment pursuant to Section 4(a)(vii) (Non-Extension of Term by the
Company) or Section 4(a)(viii) (Non-Extension of Term by the Executive), the
Date of Termination or, in the event that the Company exercises its Noncompete
Option, the date elected by the Company thereunder.

(ii)
“Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

(jj)
“Severance Payment” shall have the meaning set forth in Section 5(b)(i).

(kk)
“Severance Period” shall mean: (A) if the Executive’s employment shall be
terminated by the Company without Cause pursuant to Section 4(a)(iv) or by the
Executive’s resignation for Good Reason pursuant to Section 4(a)(v), the period
beginning on the Date of Termination and ending on the first (1st) anniversary
of the Date of Termination, and (B) if the Executive’s employment shall be
terminated due to non-extension of the Initial Term or any Extension Term by the
Company pursuant to Section 4(a)(vii) or by the Executive pursuant to Section
4(a)(viii), but only if the Company exercises its Noncompete Option in
connection with such termination, the period beginning on the Date of
Termination and ending on the expiration date of the Restricted Period (as
elected by the Company pursuant to its Noncompete Option).

(ll)
“SMM LLC Agreement” shall mean that certain Limited Liability Company Agreement
of Summit Midstream Management, LLC, a Delaware limited liability company, as it
may be amended, modified or supplemented from time to time.

(mm)
“SMP LLC Agreement” shall mean that certain Fourth Amended and Restated Limited
Liability Operating Agreement of the Company, as it may be amended, modified or
supplemented from time to time.

(nn)
“Term” shall have the meaning set forth in Section 2(b).

(oo)
“Total Payments” shall have the meaning set forth in Section 6(b).




5

--------------------------------------------------------------------------------

EXHIBIT 10.1

2.Employment
(a)In General. The Company shall employ the Executive and the Executive shall
enter the employ of the Company, for the period set forth in Section 2(b), in
the position set forth in Section 2(c), and upon the other terms and conditions
herein provided.
(b)Term of Employment. The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on the Effective Date and
ending on March 1, 2018, unless earlier terminated as provided in Section 4. The
Initial Term shall automatically be extended for successive one (1) year periods
(each, an “Extension Term” and, collectively with the Initial Term, the “Term”),
unless either party hereto gives notice of non-extension to the other no later
than thirty (30) days prior to the expiration of the then-applicable Term.
(c)Position and Duties. During the Term, the Executive: (i) shall serve as
Executive Vice President - General Counsel, Chief Compliance Officer and
Secretary of the Company, with responsibilities, duties and authority customary
for such position, subject to direction by the Board; (ii) shall report directly
to the Chief Executive Officer of the Company; (iii) shall devote substantially
all the Executive’s working time and efforts to the business and affairs of the
Company and its subsidiaries, provided that the Executive may (1) serve on
corporate, civic, charitable, industry or professional association boards or
committees, subject to the Board’s prior written consent in the case of any such
board or committee that relates directly or indirectly to the business of the
Company or its subsidiaries (which consent shall not unreasonably be withheld),
(2) deliver lectures, fulfill speaking engagements or teach at educational
institutions and (3) manage his personal investments, so long as none of such
activities meaningfully interferes with the performance of the Executive’s
duties and responsibilities hereunder, or involves a conflict of interest with
the Executive’s duties or responsibilities hereunder or a breach of the
covenants contained in Section 7; and (iv) agrees to observe and comply with the
Company’s rules and policies as adopted by the Company from time to time, which
have been made available to the Executive.
3.Compensation and Related Matters
(a)Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $350,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company, subject to review and upward,
but not downward, adjustment by the Board in its sole discretion (the “Annual
Base Salary”).
(b)Annual Bonus. With respect to each calendar year that ends during the Term,
commencing with calendar year 2015, the Executive shall be eligible to receive
an annual cash bonus (the “Annual Bonus”) ranging from zero to two hundred
percent (200%) of the Annual Base Salary, with a target Annual Bonus equal to
one hundred percent (100%) of the Annual Base Salary, based upon annual
performance targets (the “Performance Targets”) established by the Board in its
sole discretion. The amount of the Annual Bonus shall be based upon attainment
of the Performance Targets, as determined by the Board (or any authorized
committee of the Board) in its sole discretion. Each such Annual Bonus shall be
payable on such date as is determined by the Board, but in any event on or prior
to March 15 of the calendar year immediately following

6

--------------------------------------------------------------------------------

EXHIBIT 10.1

the calendar year with respect to which such Annual Bonus relates.
Notwithstanding the foregoing, no bonus shall be payable with respect to any
calendar year unless the Executive remains continuously employed with the
Company during the period beginning on the Effective Date and ending on December
31 of such year; provided that if the Executive’s employment is terminated
pursuant to Section 4(a)(i), (ii), (iv), (v) or (vii), the Company shall pay to
the Executive a prorated Annual Bonus with respect to the calendar year in which
the Date of Termination occurs equal to the target Annual Bonus for such
calendar year multiplied by a fraction, the numerator of which is the number of
calendar days during such calendar year that the Executive was continuously
employed by the Company and the denominator of which is 365 (the “Prorated
Termination Bonus”); provided further that, in the case of a termination
pursuant to Section 4(a)(iv), no portion of the Prorated Termination Bonus shall
be paid unless the Executive timely executes the Release and does not revoke the
Release within the time periods set forth in Section 5(b)(ii).
(c)Benefits. The Executive shall be eligible to participate in all benefit
plans, programs and other arrangements of the Company that may be offered by the
Company to its executives as a group (including, without limitation, medical and
dental insurance and a 401(k) plan). During the lesser of the period during
which Executive or a qualifying beneficiary (as defined in Section 607 of ERISA)
has in effect an election for post-termination continuation coverage or
conversion rights to medical and dental benefits under applicable law, including
Section 4980 of the Code (“COBRA”), or the period ending on the 18-month
anniversary of the Date of Termination, Executive (or, if applicable, the
qualifying beneficiary) shall be entitled to such coverage at an out-of-pocket
premium cost that does not exceed the out-of-pocket premium cost applicable to
similarly situated active employees (and their eligible dependents).
(d)Vacation; Paid Time Off; Holidays. During the Term, the Executive shall be
entitled to four (4) weeks of paid time off (“PTO”) each full calendar year. The
PTO shall be used for vacation and sick days. Any vacation shall be taken at the
reasonable and mutual convenience of the Company and the Executive. Any PTO that
the Executive is entitled to in any calendar year that is not used by the end of
such calendar year shall be forfeited, except for up to five days of PTO each
year that may be carried forward to the following year. Holidays shall be
provided in accordance with Company policy, as in effect from time to time.
(e)Business Expenses. During the Term, the Company shall reimburse the Executive
for all reasonable travel and other business expenses incurred by the Executive
in the performance of the Executive’s duties to the Company in accordance with
the Company’s applicable expense reimbursement policies and procedures.
(f)Tax Reimbursement. During the Term, the Company shall reimburse the Executive
for annual tax preparation services and ongoing tax advice of up to $12,000 per
year, beginning with such expenses incurred in 2015.

7

--------------------------------------------------------------------------------

EXHIBIT 10.1

4.Termination
The Executive’s employment hereunder may be terminated by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:
(a)Circumstances
(i)Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.
(ii)Disability. If the Executive incurs a Disability, the Company may give the
Executive written notice of its intention to terminate the Executive’s
employment. In that event, the Executive’s employment with the Company shall
terminate, effective on the later of the thirtieth (30th) day after receipt of
such notice by the Executive or the date specified in such notice; provided that
within the thirty (30) day period following receipt of such notice, the
Executive shall not have returned to full-time performance of the Executive’s
duties hereunder.
(iii)Termination for Cause. The Company may terminate the Executive’s employment
for Cause.
(iv)Termination without Cause. The Company may terminate the Executive’s
employment without Cause.
(v)Resignation for Good Reason. The Executive may resign from the Executive’s
employment for Good Reason.
(vi)Resignation without Good Reason. The Executive may resign from the
Executive’s employment without Good Reason.
(vii)Non-Extension of Term by the Company. The Company may give notice of
non-extension to the Executive pursuant to Section 2(b). For the avoidance of
doubt, non-extension of the Term by the Company shall not constitute termination
by the Company without Cause.
(viii)Non-Extension of Term by the Executive. The Executive may give notice of
non-extension to the Company pursuant to Section 2(b). For the avoidance of
doubt, non-extension of the Term by the Executive shall not constitute
resignation for Good Reason.
(b)Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive under this Section 4 (other than a termination
pursuant to Section 4(a)(i) above) shall be communicated by a written notice to
the other party hereto: (i) indicating the specific termination provision in
this Agreement relied upon, (ii) except with respect to a termination pursuant
to Sections 4(a)(iv), (vi), (vii) or (viii), setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment

8

--------------------------------------------------------------------------------

EXHIBIT 10.1

under the provision so indicated, and (iii) specifying a Date of Termination
which, if submitted by the Executive (or, in the case of a termination described
in Section 4(a)(ii), by the Company), shall be at least thirty (30) days
following the date of such notice (a “Notice of Termination”); provided,
however, that a Notice of Termination delivered by the Company pursuant to
Section 4(a)(ii) shall not be required to specify a Date of Termination, in
which case the Date of Termination shall be determined pursuant to Section
4(a)(ii); and provided, further, that in the event that the Executive delivers a
Notice of Termination (other than a notice of non-extension under Section
4(a)(viii) above) to the Company, the Company may, in its sole discretion,
accelerate the Date of Termination to any date that occurs following the date of
Company’s receipt of such Notice of Termination (even if such date is prior to
the date specified in such Notice of Termination). A Notice of Termination
submitted by the Company may provide for a Date of Termination on the date the
Executive receives the Notice of Termination, or any date thereafter elected by
the Company in its sole discretion. The failure by the Company or the Executive
to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
the Company or the Executive hereunder or preclude the Company or the Executive
from asserting such fact or circumstance in enforcing the Company’s or the
Executive’s rights hereunder.
5.Company Obligations Upon Termination of Employment
(a)In General. Upon a termination of the Executive’s employment for any reason,
the Executive (or the Executive’s estate) shall be entitled to receive: (i) any
portion of the Executive’s Annual Base Salary through the Date of Termination
not theretofore paid, (ii) any expenses owed to the Executive under Section
3(e), (iii) any accrued PTO owed to the Executive pursuant to Section 3(d), and
(iv) any amount arising from the Executive’s participation in, or benefits
under, any employee benefit plans, programs or arrangements under Section 3(c),
which amounts shall be payable in accordance with the terms and conditions of
such employee benefit plans, programs or arrangements. Any Annual Bonus earned
for any calendar year completed prior to the Date of Termination, but unpaid
prior to such date, and any Prorated Termination Bonus owed pursuant to the last
sentence of Section 3(b), shall be paid within thirty (30) days after the Date
of Termination (but in any event on or prior to March 15 of the calendar year
immediately following such completed calendar year with respect to which such
Annual Bonus or Prorated Termination Bonus was earned). Except as otherwise set
forth in Section 5(b) below, the payments and benefits described in this Section
5(a) shall be the only payments and benefits payable in the event of the
Executive’s termination of employment for any reason.
(b)Severance Payment
(i)In the event of the Executive’s termination of employment under the
circumstances described below, then, in addition to the payments and benefits
described in Section 5(a) above, the Company shall, during the Severance Period,
pay to the Executive an amount (the “Severance Payment”) calculated as described
below:
(A)If the Executive’s employment shall be terminated by the Company without
Cause pursuant to Section 4(a)(iv) or by the Executive’s resignation

9

--------------------------------------------------------------------------------

EXHIBIT 10.1

for Good Reason pursuant to Section 4(a)(v), or due to non-extension of the
Initial Term or any Extension Term by the Company pursuant to Section 4(a)(vii),
then the Severance Payment shall be an amount equal to one and one-half (1.5)
times the sum of (1) the Annual Base Salary for the year in which the Date of
Termination occurs, and (2) the Annual Bonus paid to the Executive in respect of
the calendar year immediately preceding the year in which the Date of
Termination occurs.
(B)If the Executive’s employment shall be terminated due to non-extension of the
Initial Term or any Extension Term by the Executive pursuant to Section
4(a)(viii), but only if the Company exercises its Noncompete Option in
connection with such termination, then the Severance Payment shall be an amount
equal to (1) the sum of (x) the Annual Base Salary for the year in which the
Date of Termination occurs, and (y) the Annual Bonus paid to the Executive in
respect of the calendar year immediately preceding the year in which the Date of
Termination occurs, multiplied by (2) a fraction, the numerator of which is
equal to the number of days from the Date of Termination through the expiration
date of the Restricted Period (as elected by the Company pursuant to its
Noncompete Option), and the denominator of which is 365.
(ii)The Severance Payment shall be in lieu of notice or any other severance
benefits to which the Executive might otherwise be entitled. Notwithstanding
anything herein to the contrary, (A) no portion of the Severance Payment shall
be paid unless, on or prior to the thirtieth (30th) day following the Date of
Termination, the Executive timely executes a general waiver and release of
claims agreement substantially in the form attached hereto as Exhibit A (the
“Release”), which Release shall not have been revoked by the Executive prior to
the expiration of the period (if any) during which any portion of such Release
is revocable under applicable law, and (B) as of the first date on which the
Executive violates any covenant contained in Section 7, any remaining unpaid
portion of the Severance Payment shall thereupon be forfeited. Subject to the
provisions of Section 9, the Severance Payment shall be paid in equal
installments during the Severance Period, at the same time and in the same
manner as the Annual Base Salary would have been paid had the Executive remained
in active employment during the Severance Period, in accordance with the
Company’s normal payroll practices in effect on the Date of Termination;
provided that any installment that would otherwise have been paid prior to the
first normal payroll payment date occurring on or after the thirtieth (30th) day
following the Date of Termination (such payroll date, the “First Payment Date”)
shall instead be paid on the First Payment Date. For purposes of Section 409A
(including, without limitation, for purposes of Section 1.409A-2(b)(2)(iii) of
the Department of Treasury Regulations), the Executive’s right to receive the
Severance Payment in the form of installment payments (the “Installment
Payments”) shall be treated as a right to receive a series of separate payments
and, accordingly, each Installment Payment shall at all times be considered a
separate and distinct payment.

10

--------------------------------------------------------------------------------

EXHIBIT 10.1

(c)The provisions of this Section 5 shall supersede in their entirety any
severance payment provisions in any severance plan, policy, program or other
arrangement maintained by the Company.
6.Change in Control
(a)Equity Awards. Notwithstanding anything to the contrary in this Agreement or
any other agreement, including the LTIP and any award agreement thereunder, all
equity awards granted to the Executive under the LTIP and held by the Executive
as of immediately prior to a Change in Control, to the extent unvested, shall
become fully vested immediately prior to the Change in Control.
(b)Golden Parachute Excise Tax Protection. Notwithstanding any provision of this
Agreement, if any portion of the payments or benefits provided to the Executive
hereunder, or under any other agreement with the Executive or any plan, policy
or arrangement of the Company or any of its Affiliates (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment” and would, but for
this Section 6(b), result in the imposition on the Executive of an excise tax
under Section 4999 of the Code (the “Excise Tax”), then the Total Payments to be
made to the Executive shall either be (i) delivered in full, or (ii) reduced by
such amount such that no portion of the Total Payments would be subject to the
Excise Tax, whichever of the foregoing results in the receipt by the Executive
of the greatest benefit on an after-tax basis (taking into account the
applicable federal, state and local income taxes and the Excise Tax). The
determination of whether a reduction in Total Payments is necessary and the
amount of any such reduction shall be made by the Company in its reasonable
discretion and in reliance on its tax advisors. If the Company so determines
that a reduction in Total Payments is required, such reduction shall apply first
pro rata to (A) cash payments subject to Section 409A of the Code as “deferred
compensation” and (B) cash payments not subject to Section 409A of the Code (in
each case with the cash payments otherwise scheduled to be paid latest in time
reduced first), and then pro rata to (C) equity-based compensation subject to
Section 409A of the Code as “deferred compensation” and (D) equity-based
compensation not subject to Section 409A of the Code.
7.Restrictive Covenants
(a)The Executive shall not, at any time during the Restricted Period, directly
or indirectly engage in, have any equity interest in, or manage or operate any
person, firm, corporation, partnership, business or entity (whether as director,
officer, employee, agent, representative, partner, security holder, consultant
or otherwise) that engages in (either directly or through any subsidiary or
Affiliate thereof) any business or activity (i) relating to midstream assets
(including, without limitation, the gathering, processing and transportation of
natural gas and crude oil) in North America, which competes with the business of
the Company or any entity owned by the Company, or (ii) which the Company or any
of its Affiliates has taken active steps to engage in or acquire, but only if
the Executive directly or indirectly engages in, has any equity interest in, or
manages or operates, such business or activity (whether as director, officer,
employee, agent, representative, partner, security holder, consultant or
otherwise). Notwithstanding the foregoing, the Executive shall be permitted to
acquire a passive stock or equity interest in such a business;

11

--------------------------------------------------------------------------------

EXHIBIT 10.1

provided that such stock or other equity interest acquired is not more than five
percent (5%) of the outstanding interest in such business.
(b)The Executive shall not, at any time during the Term or during the twelve
(12)-month period immediately following the Date of Termination, directly or
indirectly, either for himself or on behalf of any other entity, (i) recruit or
otherwise solicit or induce any employee, customer, subscriber or supplier of
the Company to terminate its employment or arrangement with the Company, or
otherwise change its relationship with the Company, or (ii) hire, or cause to be
hired, any person who was employed by the Company and served in a capacity of
“vice president” (or any person serving in a capacity senior to vice president)
at any time during the twelve (12)-month period immediately prior to the Date of
Termination.
(c)The provisions contained in Sections 7(a) and (b) may be altered and/or
waived to be made less restrictive on the Executive with the prior written
consent of the Board or the Compensation Committee.
(d)Except as the Executive reasonably and in good faith determines to be
required in the faithful performance of the Executive’s duties hereunder or in
accordance with Section 7(f), the Executive shall, during the Term and after the
Date of Termination, maintain in confidence and shall not directly or
indirectly, use, disseminate, disclose or publish, or use for the Executive’s
benefit or the benefit of any person, firm, corporation or other entity, any
confidential or proprietary information or trade secrets of or relating to the
Company, including, without limitation, information with respect to the
Company’s operations, processes, protocols, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, compensation paid to employees or other terms of employment
(“Proprietary Information”), or deliver to any person, firm, corporation or
other entity, any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information. The Executive’s
obligation to maintain and not use, disseminate, disclose or publish, or use for
the Executive’s benefit or the benefit of any person, firm, corporation or other
entity, any Proprietary Information after the Date of Termination will continue
so long as such Proprietary Information is not, or has not by legitimate means
become, generally known and in the public domain (other than by means of the
Executive’s direct or indirect disclosure of such Proprietary Information) and
continues to be maintained as Proprietary Information by the Company. The
parties hereby stipulate and agree that as between them, the Proprietary
Information identified herein is important, material and affects the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).
(e)Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents concerning the Company’s
customers, business plans, marketing strategies, products or processes.
(f)The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company (if lawfully permitted to do so) the earliest
possible notice thereof, and

12

--------------------------------------------------------------------------------

EXHIBIT 10.1

shall, as much in advance of the return date as possible, make available to the
Company and its counsel the documents and other information sought, and shall
assist such counsel in resisting or otherwise responding to such process. Upon
notification from Executive of such subpoena or other legal process, but only to
the extent that such notification is provided during the Restricted Period, the
Company shall, at its reasonable expense, retain mutually acceptable legal
counsel to represent Executive in connection with Executive’s response to any
such subpoena or other legal process. The Executive may also disclose
Proprietary Information if: (i) in the reasonable written opinion of counsel for
the Executive furnished to the Company, such information is required to be
disclosed for the Executive not to be in violation of any applicable law or
regulation or (ii) the Executive is required to disclose such information in
connection with the enforcement of any rights under this Agreement or any other
agreements between the Executive and the Company.
(g)The Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives, equity
holders or Affiliates, either orally or in writing, at any time; provided that
the Executive may confer in confidence with the Executive’s legal
representatives, make truthful statements to any government agency in sworn
testimony, or make truthful statements as otherwise required by law. The Company
agrees that, upon the termination of the Executive’s employment hereunder, it
shall advise its directors and executive officers not to disparage the
Executive, either orally or in writing, at any time; provided that they may
confer in confidence with the Company’s and their legal representatives and make
truthful statements as required by law.
(h)Prior to accepting other employment or any other service relationship during
the Restricted Period, the Executive shall provide a copy of this Section 7 to
any recruiter who assists the Executive in obtaining other employment or any
other service relationship and to any employer or person with which the
Executive discusses potential employment or any other service relationship.
(i)In the event the terms of this Section 7 shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
(j)As used in this Section 7, the term “Company” shall include the Company, its
parent, related entities, and any of its direct or indirect subsidiaries.

13

--------------------------------------------------------------------------------

EXHIBIT 10.1

8.Injunctive Relief
The Executive recognizes and acknowledges that a breach of the covenants
contained in Section 7 will cause irreparable damage to the Company and its
goodwill, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, the Executive agrees that in the event of a breach of any of the
covenants contained in Section 7, in addition to any other remedy which may be
available at law or in equity, the Company will be entitled to specific
performance and injunctive relief.
9.
Indemnification; Limitation of Liability.

The Company shall indemnify and advance expenses to the Executive to the same
extent and subject to the same conditions under which it may indemnify and
advance expenses under Sections 7.07(a) and (b) of the SMP LLC Agreement.
10.
Section 409A

(a)General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A. Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A, the Company reserves the right to (without any
obligation to do so or to indemnify the Executive for failure to do so) (i)
adopt such amendments to this Agreement or adopt such other policies and
procedures (including amendments, policies and procedures with retroactive
effect) that it determines to be necessary or appropriate to preserve the
intended tax treatment of the benefits provided by this Agreement, to preserve
the economic benefits of this Agreement and to avoid less favorable accounting
or tax consequences for the Company and/or (ii) take such other actions it
determines to be necessary or appropriate to exempt the amounts payable
hereunder from Section 409A or to comply with the requirements of Section 409A
and thereby avoid the application of penalty taxes thereunder. Notwithstanding
anything herein to the contrary, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Executive or any other individual to
the Company or any of its Affiliates, employees or agents.
(b)Separation from Service under Section 409A; Section 409A Compliance.
Notwithstanding anything herein to the contrary: (i) no termination or other
similar payments and benefits hereunder shall be payable unless the Executive’s
termination of employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations; (ii)
if the Executive is deemed at the time of the Executive’s separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of any termination
or other similar payments and benefits to which the Executive may be entitled
hereunder (after taking into account all exclusions applicable to such payments
or benefits under Section 409A) is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of such
payments and benefits shall not be provided to the Executive prior to the
earlier of (x) the expiration of the six (6)-month period measured from the date
of the Executive’s “separation from service” with the

14

--------------------------------------------------------------------------------

EXHIBIT 10.1

Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A) or (y) the date of the Executive’s death; provided
that upon the earlier of such dates, all payments and benefits deferred pursuant
to this Section 9(b)(ii) shall be paid in a lump sum to the Executive, and any
remaining payments and benefits due hereunder shall be provided as otherwise
specified herein; (iii) the determination of whether the Executive is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of the Executive’s separation from service shall be made by the Company
in accordance with the terms of Section 409A (including, without limitation,
Section 1.409A-1(i) of the Department of Treasury Regulations and any successor
provision thereto); (iv) to the extent that any Installment Payments under this
Agreement are deemed to constitute “nonqualified deferred compensation” within
the meaning of Section 409A, for purposes of Section 409A (including, without
limitation, for purposes of Section 1.409A-2(b)(2)(iii) of the Department of
Treasury Regulations), each such payment that the Executive may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment; (v) to the extent that any reimbursements or corresponding in-kind
benefits provided to the Executive under this Agreement are deemed to constitute
“deferred compensation” under Section 409A, such reimbursements or benefits
shall be provided reasonably promptly, but in no event later than December 31 of
the year following the year in which the expense was incurred, and in any event
in accordance with Section 1.409A-3(i)(1)(iv) of the Department of Treasury
Regulations; and (vi) the amount of any such payments or expense reimbursements
in one calendar year shall not affect the expenses or in-kind benefits eligible
for payment or reimbursement in any other calendar year, other than an
arrangement providing for the reimbursement of medical expenses referred to in
Section 105(b) of the Code, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.
11.Assignment and Successors
The Company may assign its rights and obligations under this Agreement to any
entity, including any successor to all or substantially all the assets of the
Company, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Company and its
Affiliates. The Executive may not assign the Executive’s rights or obligations
under this Agreement to any individual or entity. This Agreement shall be
binding upon and inure to the benefit of the Company, the Executive and their
respective successors, assigns, personnel and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.
12.
Governing Law

This Agreement shall be governed, construed, interpreted and enforced in
accordance with the substantive laws of the State of Delaware, without reference
to the principles of conflicts of law of Delaware or any other jurisdiction, and
where applicable, the laws of the United States.

15

--------------------------------------------------------------------------------

EXHIBIT 10.1

13.
Validity

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
14.
Notices

Any notice, request, claim, demand, document and other communication hereunder
to any party hereto shall be effective upon receipt (or refusal of receipt) and
shall be in writing and delivered personally or sent by telex, telecopy, or
certified or registered mail, postage prepaid, to the following address (or at
any other address as any party hereto shall have specified by notice in writing
to the other party hereto):
(a)If to the Company:
Summit Midstream Partners, LLC
Attn: Steve Newby
2300 Windy Ridge Parkway
Suite 840N
Atlanta, GA 30339
Facsimile: (770) 504-5005
with copies to:
Energy Capital Partners
51 John F. Kennedy Parkway, Suite 200
Short Hills, New Jersey 07078
Attn: Tom Lane
Facsimile: (973) 671-6101
and:
Energy Capital Partners
11943 El Camino Real, Suite 220
San Diego, California 92130
Attn: Andrew D. Singer
Facsimile: (858) 703-4401


and:


Latham & Watkins LLP
885 Third Avenue
New York, New York 10022-4802
Attn: Jed W. Brickner
Facsimile: (212) 751-4864



16

--------------------------------------------------------------------------------

EXHIBIT 10.1

(b)If to the Executive, at the address set forth on the signature page
hereto.    
15.
Counterparts

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together will constitute one and the
same Agreement.
16.
Entire Agreement

This Agreement (together with any other agreements and instruments contemplated
hereby or referred to herein) is intended by the parties hereto to be the final
expression of their agreement with respect to the employment of the Executive by
the Company and may not be contradicted by evidence of any prior or
contemporaneous agreement (including, without limitation, any term sheet or
offer letter). The parties hereto further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement. This Agreement
expressly supersedes the Original Employment Agreement.
17.
Amendments; Waivers

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by the Executive and a duly authorized officer of
the Company and approved by the Board, which expressly identifies the amended
provision of this Agreement. By an instrument in writing similarly executed and
approved by the Board, the Executive or a duly authorized officer of the Company
may waive compliance by the other party or parties hereto with any provision of
this Agreement that such other party was or is obligated to comply with or
perform; provided, however, that such waiver shall not operate as a waiver of,
or estoppel with respect to, any other or subsequent failure to comply or
perform. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder shall preclude any other or further exercise of any other right,
remedy, or power provided herein or by law or in equity.
18.
No Inconsistent Actions

The parties hereto shall not voluntarily undertake or fail to undertake any
action or course of action inconsistent with the provisions or essential intent
of this Agreement. Furthermore, it is the intent of the parties hereto to act in
a fair and reasonable manner with respect to the interpretation and application
of the provisions of this Agreement.
19.
Construction

This Agreement shall be deemed drafted equally by both of the parties hereto.
Its language shall be construed as a whole and according to its fair meaning.
Any presumption or principle that the language is to be construed against any
party hereto shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular and the singular includes the plural;

17

--------------------------------------------------------------------------------

EXHIBIT 10.1

(b) “and” and “or” are each used both conjunctively and disjunctively; (c)
“any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) ”includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the entities or persons referred to may require.
20.
Arbitration

Any dispute or controversy based on, arising under or relating to this Agreement
shall be settled exclusively by final and binding arbitration, conducted before
a single neutral arbitrator in Dallas, Texas in accordance with the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association (the “AAA”) then in effect. Arbitration may be compelled, and
judgment may be entered on the arbitration award in any court having
jurisdiction; provided, however, that the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Section 7, and
the Executive hereby consents that such restraining order or injunction may be
granted without requiring the Company to post a bond. Only individuals who are
(a) lawyers engaged full-time in the practice of law and (b) on the AAA roster
of arbitrators shall be selected as an arbitrator. Within twenty (20) days of
the conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and conclusions of law. The arbitrator shall be entitled to
award any relief available in a court of law. Each party shall bear its own
costs and attorneys’ fees in connection with an arbitration; provided that the
Company shall bear the cost of the arbitrator and the AAA’s administrative fees.
21.
Enforcement

If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
22.
Withholding

The Company shall be entitled to withhold from any amounts payable under this
Agreement, any federal, state, local or foreign withholding or other taxes or
charges which the Company is required to withhold. The Company shall be entitled
to rely on an opinion of counsel if any questions as to the amount or
requirement of withholding shall arise.

18

--------------------------------------------------------------------------------

EXHIBIT 10.1

23.
Absence of Conflicts; Executive Acknowledgement

The Executive hereby represents that from and after the Effective Date the
performance of the Executive’s duties hereunder will not breach any other
agreement to which the Executive is a party. The Executive acknowledges that the
Executive has read and understands this Agreement, is fully aware of its legal
effect, has not acted in reliance upon any representations or promises made by
the Company other than those contained in writing herein, and has entered into
this Agreement freely based on the Executive’s own judgment.
24.
Survival

The expiration or termination of the Term shall not impair the rights or
obligations of any party hereto which shall have accrued prior to such
expiration or termination.
[Signature pages follow]



19

--------------------------------------------------------------------------------

EXHIBIT 10.1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.
COMPANY
By:
/s/ Steven J. Newby

Name:    Steven J. Newby
Title:    President and Chief Executive Officer


EXECUTIVE
By:
/s/ Brock Degeyter

Brock Degeyter
Residence Address:
7242 Lakewood Blvd.
Dallas, TX 75214




























Signature Page to the
Employment Agreement for Brock Degeyter




--------------------------------------------------------------------------------

EXHIBIT 10.1

FORM OF RELEASE
Brock Degeyter (the “Executive”) agrees for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, hereby forever to release, discharge, and covenant not
to sue Summit Midstream Partners, LLC, a Delaware limited liability company (the
“Company”), and any of its past, present, or future parent, affiliated, related,
and/or subsidiary entities, and all of the past and present directors,
shareholders, officers, general or limited partners, employees, agents, and
attorneys, and agents and representatives of such entities, and employee benefit
plans in which the Executive is or has been a participant by virtue of his
employment with the Company (collectively, the “Releasees”), from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, equitable
relief, damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected, which the Executive has or may have had against such Releasees
based on any events or circumstances arising or occurring on or prior to the
date this release (the “Release”) is executed, arising directly or indirectly
out of, relating to, or in any other way involving in any manner whatsoever, (a)
the Executive’s employment with the Company or its subsidiaries or the
termination thereof or (b) the Executive’s status at any time as a holder of any
securities of the Company, and any and all claims arising under federal, state,
or local laws relating to employment, or securities, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, claims of any kind
that may be brought in any court or administrative agency, any claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Securities Act of 1933, the Securities Exchange Act of 1934, the
Sarbanes-Oxley Act, and similar state or local statutes, ordinances, and
regulations; provided, however, notwithstanding anything to the contrary set
forth herein, that this Release shall not extend to (i) benefit claims under
employee pension or welfare benefit plans in which the Executive is a
participant by virtue of his employment with the Company or its subsidiaries,
(ii) any rights under that certain Amended and Restated Employment Agreement,
dated as of February 1, 2016, by and between the Company and the Executive,
(iii) any rights of indemnification the Executive may have under any written
agreement between the Executive and the Company (or its affiliates), the
Company’s Certificate of Incorporation, the Partnership’s LP Agreement, the
General Corporation Law of the State of Delaware, any applicable statute or
common law, or pursuant to any applicable insurance policy, (iv) unemployment
compensation, (v) contractual rights to vested equity awards, (vi) COBRA
benefits and (viii) any rights that may not be waived as a matter of law.
The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). The Executive understands
and warrants that he has been given a period of 21 days to review and consider
this Release. The Executive further warrants that he understands that he may use
as much or all of his 21-day period as he wishes before signing, and warrants
that he has done so. The Executive further warrants that he understands that,
with respect to the release of age discrimination claims only, he has a period
of

A-1

--------------------------------------------------------------------------------

EXHIBIT 10.1

seven days after executing on the second signature line below to revoke the
release of age discrimination claims by notice in writing to the Company.
The Executive is hereby advised to consult with an attorney prior to executing
this Release. By his signature below, the Executive warrants that he has had the
opportunity to do so and to be fully and fairly advised by that legal counsel as
to the terms of this Release.


ACKNOWLEDGEMENT (AS TO ALL CLAIMS
OTHER THAN AGE DISCRIMINATION CLAIMS)
The undersigned, having had full opportunity to review this Release with counsel
of his choosing, signifies his agreement to the terms of this Release (other
than as it relates to age discrimination claims) by his signature below.


_____________________________        ______________________
Brock Degeyter                Date


ACKNOWLEDGEMENT (AGE DISCRIMINATION CLAIMS)
The undersigned, having had full opportunity to review this Release with counsel
of his choosing, signifies his agreement to the terms of this Release (as it
relates to age discrimination claims) by his signature below.


_____________________________        ______________________
Brock Degeyter                Date









A-2